UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2010 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-8351 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-0791746 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 Chemed Center, 255 E. Fifth Street, Cincinnati, Ohio (Address of principal executive offices) (Zip code) (513) 762-6900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Amount Date Capital Stock $1 Par Value 22,792,430 Shares September 30, 2010 -1- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Index Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Unaudited Consolidated Balance Sheet - September 30, 2010 and December 31, 2009 3 Unaudited Consolidated Statement of Income - Three and nine months ended September 30, 2010 and 2009 4 Unaudited Consolidated Statement of Cash Flows - Nine months ended September 30, 2010 and 2009 5 Notes to Unaudited Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 30 PART II.OTHER INFORMATION Item 1.Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use ofProceeds 31 Item 3.Defaults Upon Senior Securities 31 Item 4.Removed and Reserved 31 Item 5.Other Information 31 Item 6.Exhibits 32 EX – 31.1 EX – 31.2 EX – 31.3 EX – 32.1 EX – 32.2 EX – 32.3 EX – 101.INS EX – 101.SCH EX – 101.CAL EX – 101.LAB EX – 101.PRE -2- PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowances of $13,815 (2009 - $12,595) Inventories Current deferred income taxes Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans Properties and equipment, at cost, less accumulated depreciation of $127,848 (2009 - $115,181) Identifiable intangible assets less accumulated amortization of $27,101 (2009 - $25,349) Goodwill Other assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Income taxes 63 Accrued insurance Accrued compensation Other current liabilities Total current liabilities Deferred income taxes Long-term debt Deferred compensation liabilities Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Capital stock - authorized 80,000,000 shares $1 par; issued 30,207,002 shares (2009 - 29,890,628 shares) Paid-in capital Retained earnings Treasury stock - 7,515,127 shares (2009 - 7,275,070 shares), at cost ) ) Deferred compensation payable in Company stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited financial statements. -3- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Service revenues and sales $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expenses - - - Total costs and expenses Income from operations Interest expense ) Other incomenet Income before income taxes Income taxes ) Net income $ Earnings Per Share Net income $ Average number of shares outstanding Diluted Earnings Per Share Net income $ Average number of shares outstanding Cash Dividends Per Share $ See accompanying notes to unaudited financial statements. -4- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Nine Months Ended September 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts receivable Stock option expense Amortization of discount on convertible notes Provision for deferred income taxes ) ) Noncash long-term incentive compensation - Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Increase in accounts receivable ) ) Increase in inventories ) ) Decrease in prepaid expenses Increase/(decrease) in accounts payable and other current liabilities ) Increase in income taxes Increase in other assets ) ) Increase/(decrease) in other liabilities ) Excess tax benefit on share-based compensation ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Proceeds from sales of property and equipment Business combinations, net of cash acquired ) ) Other uses ) ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Purchases of treasury stock ) ) Dividends paid ) ) Proceeds from issuance of capital stock Excess tax benefit on share-based compensation Changes in cash overdrafts payable ) Repayment of long-term debt - ) Net decrease in revolving line of credit - ) Other sources Net cash used by financing activities ) ) Increase in Cash and Cash Equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited financial statements. -5- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Notes to Unaudited Financial Statements 1.Basis of Presentation As used herein, the terms "We," "Company" and "Chemed" refer to Chemed Corporation or Chemed Corporation and its consolidated subsidiaries. We have prepared the accompanying unaudited consolidated financial statements of Chemed in accordance with Rule 10-01 of SEC Regulation S-X.Consequently, we have omitted certain disclosures required under generally accepted accounting principles in the United States (“GAAP”) for complete financial statements.The December 31, 2009 balance sheet data were derived from audited financial statements but do not include all disclosures required by GAAP.However, in our opinion, the financial statements presented herein contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly our financial position, results of operations and cash flows.These financial statements are prepared on the same basis as and should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. 2.Revenue Recognition Both the VITAS segment and the Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.VITAS recognizes revenue at the estimated realizable amount due from third-party payers.Medicare payments are subject to certain limitations, as described below. As of September 30, 2010, VITAS has approximately $5.6 million in unbilled revenue included in accounts receivable (December 31, 2009 - $9.9million).The unbilled revenue at VITAS relates to hospice programs currently undergoing focused medical reviews (“FMR”).During FMR, surveyors working on behalf of the U.S. Federal government review certain patient files for compliance with Medicare regulations.During the time the patient file is under review, we are unable to bill for care provided to those patients.We make appropriate provisions to reduce our accounts receivable balance for potential denials of patient service revenue due to FMR activity. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether they are likely to exceed the annual per-beneficiary Medicare cap (“Medicare cap”).Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective action to influence the patient mix or to increase patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to patient revenue.The Medicare cap measurement period is from September 29 through September 28 of the following year for admissions and from November 1 through October 31 of the following year for revenue.During the three-month period ended September 30, 2010 we recorded $117,000 for one small program’s projected Medicare cap liability for the 2010 measurement period.For the nine month period ended September 30, 2010, we reversed $1.7 million, net in Medicare cap liability for amounts recorded in the fourth quarter of 2009 for two programs’ projected 2010 measurement period liability.For the three-month period ended September 30, 2009, we recorded $43,000 in Medicare cap liability related to a retroactive billing for 2006.For the nine month period ended September 30, 2009, we reversed $235,000 for the 2009 measurement period offset by $43,000 in Medicare cap liability related to a retroactive billing for 2006. The U.S. government revises hospice reimbursement rates on an annual basis using the Hospice Wage Index (HWI) and the Consumer Price Index plus a phase out of the Budget Neutrality Adjustment Factor (BNAF).The HWI is geographically adjusted to reflect local differences in wages.The BNAF is a portion of inflation calculated in prior years that is being phased out over a seven year period.In August 2008, the U.S. government announced a 25% reduction in the BNAF for its fiscal 2009 (October 2008 through September 2009) pursuant to a three year phase-out of the BNAF.The February 2009 American Recovery and Reinvestment Act mandated a one year delay in the BNAF phase-out.In August 2009, the Centers for Medicare and Medicaid Services (CMS) revised the phase-out schedule of the BNAF.CMS reduced the price increase in hospice reimbursement by 10% of the BNAF effective October 1, 2009.The remaining 90% of the BNAF will be phased out over the next nine years by revising the October 1 reimbursement adjustment by 15% of the original BNAF inflation factor.Based upon this revised schedule, 100% of the BNAF will be eliminated on October 1, 2015.As a result, included in the nine months ended September 30, 2009 results, is $1.95 million of revenue for the retroactive price increase related to services provided by VITAS in the fourth quarter of 2008. -6- 3.Segments Service revenues and sales and after-tax earnings by business segment are as follows (in thousands): Three months ended Nine months ended September 30, September 30, Service Revenues and Sales VITAS $ Roto-Rooter Total $ After-tax Earnings VITAS $ Roto-Rooter Total Corporate ) Net income $ We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”.Historically, we have recorded stock award amortization as a corporate expense.In the first quarter of 2010, our chief decision maker determined that this was an on-going expense and should be reported within the appropriate business segment.Accordingly, stock award amortization has been reclassified to the corresponding business segment for all periods presented. 4.Earnings per Share Earnings per share are computed using the weighted average number of shares of capital stock outstanding.Earnings and diluted earnings per share for 2010 and 2009 are computed as follows (in thousands, except per share data): For the Three Months Ended September 30, Net Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - 95 Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 56 Diluted earnings $ $ -7- For the Nine Months Ended September 30, Net Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - 88 Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 42 Diluted earnings $ $ For the three and nine-month periods ended September 30, 2010, 990,000 and 986,000 stock options, respectively were excluded from the computation of diluted earnings per share as their exercise prices were greater than the average market price for most of the period. For the three and nine-month periods ended September 30, 2009, 1.3 million and 1.7 million stock options were excluded from the computation of diluted earnings per share. Diluted earnings per share may be impacted in future periods as the result of the issuance of our 1.875% Senior Convertible Notes (the “Notes”) and related purchased call options and sold warrants.Per FASB’s authoritative guidance on the effect of contingently convertible instruments on diluted earnings per share and convertible bonds with an issuer option to settle for cash upon conversion, we will not include any shares related to the Notes in our calculation of diluted earnings per share until our average stock price for a quarter exceeds the current conversion price.We would then include in our diluted earnings per share calculation those shares issuable using the treasury stock method.The amount of shares issuable is based upon the amount by which the average stock price for the quarter exceeds the conversion price.The purchased call option does not impact the calculation of diluted earnings per share as it is always anti-dilutive. The sold warrants become dilutive when our average stock price for a quarter exceeds the strike price of the warrant. The following table provides examples of how changes in our stock price impact the number of shares that would be included in our diluted earnings per share calculation.It also shows the impact on the number of shares issuable upon conversion of the Notes and settlement of the purchased call options and sold warrants: Shares Total Treasury Shares Due Incremental Underlying 1.875% Method to the Company Shares Issued/ Share Convertible Warrant Incremental under Notes (Received) by the Company Price Notes Shares Shares (a) Hedges upon Conversion (b) $ - ) ) $ - ) ) $ - ) ) $ ) $ ) $ ) a) Represents the number of incremental shares that must be included in the calculation of fully diluted shares under U.S. GAAP. b)
